          Case 3:20-cv-00407-JJV Document 15 Filed 08/20/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

SHERRY WALLIES                                 *
                                               *
               Plaintiff,                      *
v.                                             *            No. 3:20-cv-00407-JJV
                                               *
KILOLO KIJAKAZI,                               *
Acting Commissioner,                           *
Social Security Administration,                *
                                               *
               Defendant.                      *

                               MEMORANDUM AND ORDER

       Sherry Wallies has appealed the final decision of the Commissioner of the Social Security

Administration to deny her claim for supplemental security income. The Administrative Law

Judge (ALJ) concluded she had not been under a disability within the meaning of the Social

Security Act, because jobs existed in significant numbers she could perform despite her

impairments. (Tr. 10-21.) Both parties have submitted briefs and the case is ready for a decision.

       This review function is extremely limited. A court’s function on review is to determine

whether the Commissioner’s decision is supported by substantial evidence on the record as a whole

and to analyze whether Plaintiff was denied benefits due to legal error. Long v. Chater, 108 F.3d

185, 187 (8th Cir. 1997); see also, 42 U.S.C. § 405(g). Substantial evidence is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion. Richardson v.

Perales, 402 U.S. 389, 401 (1971); Reynolds v. Chater, 82 F.3d 254, 257 (8th Cir. 1996).

       In assessing the substantiality of the evidence, courts must consider evidence that detracts

from the Commissioner’s decision as well as evidence that supports it; a court may not, however,

reverse the Commissioner’s decision merely because substantial evidence would have supported

an opposite decision. Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993).
           Case 3:20-cv-00407-JJV Document 15 Filed 08/20/21 Page 2 of 7




         The history of the administrative proceedings and the statement of facts relevant to this

decision are contained in the respective briefs and are not in serious dispute. Therefore, they will

not be repeated in this opinion except as necessary. After careful review of the pleadings and

evidence in this case, I find the Commissioner’s decision is supported by substantial evidence and

Plaintiff’s Complaint should be DISMISSED.

         Ms. Wallies was forty-six years old at the time of the administrative hearing. (Tr. 33.) She

testified she is a high school graduate (id.) and has past work as an attendant. (Tr. 20.)

         The ALJ1 found Ms. Wallies had not engaged in substantial gainful activity since June 6,

2019 – the application date. (Tr. 12.) She has “severe” impairments in the form of “Migraine

Headaches, Lumbar Spondylosis, Cervicalgia, Mild Degenerative Joint Disease (Cervical), and

Bilateral Occipital Neuralgia.” (Id.) The ALJ further found Ms. Wallies did not have an

impairment or combination of impairments meeting or equaling an impairment listed in 20 C.F.R.

Part 404, Subpart P, Appendix 1.2 (Tr. 14.)

         The ALJ determined Ms. Wallies had the residual functional capacity to perform a reduced

range of medium work given her impairments. (Id.) The ALJ next determined Ms. Wallies could

no longer perform her past work, so he used the services of a vocational expert to determine if jobs

existed that Plaintiff could perform despite her impairments. (Tr. 52-55.) Based in part on the

testimony of the vocational expert, the ALJ determined that she could perform the jobs of linen


1
  The ALJ followed the required sequential analysis to determine: (1) whether the claimant was
engaged in substantial gainful activity; (2) if not, whether the claimant had a severe impairment;
(3) if so, whether the impairment (or combination of impairments) met or equaled a listed
impairment; and (4) if not, whether the impairment (or combination of impairments) prevented the
claimant from performing past relevant work; and (5) if so, whether the impairment (or
combination of impairments) prevented the claimant from performing any other jobs available in
significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).
2
    20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526.

                                                  2
          Case 3:20-cv-00407-JJV Document 15 Filed 08/20/21 Page 3 of 7




room attendant and dining room attendant – despite her limitations. (Tr. 22.) Accordingly, the ALJ

determined Ms. Wallies was not disabled. (Id.)

       The Appeals Council denied Ms. Wallies request for a review of the ALJ’s decision,

making his decision the final decision of the Commissioner. (Tr. 1-5.) Ms. Wallies then filed the

instant Complaint initiating this appeal. (Doc. No. 2.)

       In support of her Complaint, Plaintiff argues that the ALJ’s residual functional capacity

assessment is not supported by the evidence and that the ALJ improperly discounted the opinions

of her medical providers, Ronald E. South, M.D. and APRN Fonda Evins. (Doc. No. 12 at 18-23.)

       Dr. South completed a Treating Physician’s Migraine Headache Form whereby he

indicated Plaintiff was extremely limited. (Tr. 401-402.) If fully credited, Dr. South’s opinions

would likely mean that Plaintiff was disabled. However, the ALJ found Dr. South’s unsupported

opinions by the other evidence of record. The ALJ stated:

       Dr. South opined the claimant’s migraines would interfere with her ability to work,
       and she would be absent two or more days from work a week. Dr. South’s opinion,
       detailed above, is not persuasive because he only saw the claimant one time, and
       his opinion is not supported by or consistent with the other medical records. Dr.
       South did not review any other evidence and it appears as if his opinion was based
       upon the claimant subjective complaints, and/or is a sympathetic opinion.
       Furthermore, there was no function-by-function analysis (SSR 96-8p). In addition,
       his opinion is vague, imprecise, and/or internally inconsistent and/or conclusory
       with little or no explanation as to why the claimant would miss two or more days a
       week. Moreover, his opinion is not supported by his own objective clinical/exam
       findings and no testing was done at all such as CT scan, MRI, etc. His opinion is
       contradicted by the opinion of others. The DDS opinion were more consistent, were
       well supported by medically acceptable clinical/lab findings, and were consistent
       with the record when viewed in their entirety. Dr. South’s opinion is also not
       consistent with the claimant’s reported activities of daily living. His opinion is not
       supported by objective test and/or tests that were not ordered or performed (Ex. 5F)
       or normal physical exams found at [in the record].

(Tr. 18-19.)




                                                 3
            Case 3:20-cv-00407-JJV Document 15 Filed 08/20/21 Page 4 of 7




       After careful review, I find the ALJ’s assessment of Dr. South’s Headache Form to be

supported by substantial evidence. While I agree with Plaintiff that it appears Dr. South saw

Plaintiff on more than one occasion, (Tr. 398), that has no significant impact here. The most

compelling part of the ALJ’s assessment is his conclusion that Dr. South’s opinion appears to be

largely based upon Plaintiff’s subjective allegations and is not supported by the substantial

evidence of record showing “normal” examination results. (Tr. 327, 333, 343, 348, 352-353, 364,

377, 382, 386, 392, 399, 406, 411, 422.)

       For the same reasons I find no error with the ALJ’s assessment of the Medical Source

Statement completed by Ms. Evins. In this case, the ALJ had fair reasons to discount both treating

professionals’ opinions. The ALJ fairly evaluated these opinions given the overall medical

evidence.

       Plaintiff also argues that the ALJ erred in concluding her depression was not a “severe”

impairment. (Doc. No. 12 at 23-25.) And she suggests the ALJ failed to develop in not

determining the effect of her depression on her residual functional capacity. (Id. at 24-25.)

       A “severe” impairment is one that significantly limits a claimant’s physical or mental

ability to do basic work activities. Gwathney v. Chater, 104 F.3d 1043, 1045 (8th Cir. 1997);

Browning v. Sullivan, 958 F.2d 817, 821 (8th Cir. 1992); 20 C.F.R. § 416.920(c) (2007). It has

“more than a minimal effect on the claimant’s ability to work.” Hudson v. Bowen, 870 F.2d at

1396; accord, Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007); Page v. Astrue, 484 F.3d 1040,

1043 (8th Cir. 2007).

                (a) Non-severe impairment(s). An impairment or combination of
       impairments is not severe if it does not significantly limit your physical or mental
       ability to do basic work activities.
                (b) Basic work activities. When we talk about basic work activities, we
       mean the abilities and aptitudes necessary to do most jobs. Examples of these
       include--

                                                 4
            Case 3:20-cv-00407-JJV Document 15 Filed 08/20/21 Page 5 of 7




                (1) Physical functions such as walking, standing, sitting, lifting, pushing,
        pulling, reaching, carrying or handling;
                (2) Capacities for seeing, hearing, and speaking;
                (3) Understanding, carrying out, and remembering simple instructions;
                (4) Use of judgment;
                (5) Responding appropriately to supervision, co-workers and usual work
        situations; and
                (6) Dealing with changes in a routine work setting.

20 C.F.R. §§ 404.1521 and 416.921 (2007).

        On this issue, the ALJ concluded:

        As for the claimant’s non-severe impairment of depression and anxiety, she has
        some mental conditions, but the medical evidence of record is simply not supportive
        of the level of limitations that impair her ability to work. It appears that the claimant
        does well as long as she takes her medications as prescribed. The evidence fails to
        show that the claimant’s daily activities are severely restricted due to emotional
        causes and there is no significant deficit in her ability to function socially.

(Tr. 13.)

        I recognize Plaintiff has been diagnosed with depression. But a diagnosis of a mental

impairment does not automatically establish it as a “severe” impairment. See Gowell v. Apfel, 242

F.3d 793, 797 (8th Cir. 2001). And I find no evidence to reverse the ALJ on this point.

        With regard to development of the record, Plaintiff bears a heavy burden in showing the

record has been inadequately developed. She must show both a failure to develop necessary

evidence and unfairness or prejudice from that failure. Combs v. Astrue, 243 Fed.Appx. 200, 204

(8th Cir. 2007). I find no error here.

        I also agree with the Commissioner that it is significant that Plaintiff did not allege

disability due to intellectual functioning when applying for disability benefits. (Doc. No. 14 at 5;

Tr. 173.) And at the administrative hearing, Plaintiff made no allegation of depression. (Tr. 38-

42.)

        Plaintiff is reminded she had the burden of proving her disability. E.g., Sykes v. Bowen,



                                                   5
          Case 3:20-cv-00407-JJV Document 15 Filed 08/20/21 Page 6 of 7




854 F.2d 284, 285 (8th Cir. 1988). Thus, she bore the responsibility of presenting the strongest

case possible. Thomas v. Sullivan, 928 F.2d 255, 260 (8th Cir. 1991). The ALJ is permitted to

issue a decision without obtaining additional evidence as long as the record is sufficient to make

an informed decision. E.g., Haley v. Massanari, 258 F.3d 742, 749 (8th Cir. 2001); Anderson v.

Shalala, 51 F.3d 777, 779 (8th Cir. 1995). Accordingly, the ALJ fully and fairly developed the

record here.

       Plaintiff has advanced other arguments which I find are without merit. The record contains

ample support as a whole that “a reasonable mind might accept as adequate to support [the]

conclusion” of the ALJ in this case. Richardson v. Perales, 402 U.S. 389, 401 (1971); see also,

Robertson v. Sullivan, 925 F.2d 1124, 1126-27 (8th Cir. 1991).

       Ms. Wallies’s counsel has done an admirable job advocating for her. But it is not the task

of a court to review the evidence and make an independent decision. Neither is it to reverse the

decision of the ALJ because there is evidence in the record which contradicts his findings. The

test is whether there is substantial evidence on the record as a whole which supports the decision

of the ALJ. E.g., Mapes v. Chater, 82 F.3d 259, 262 (8th Cir. 1996); Pratt v. Sullivan, 956 F.2d

830, 833 (8th Cir. 1992).

       I have reviewed the entire record, including the briefs, the ALJ’s decision, the transcript of

the hearing, and the medical and other evidence. There is ample evidence on the record as a whole

that "a reasonable mind might accept as adequate to support [the] conclusion" of the ALJ in this

case. Richardson v. Perales, 402 U.S. at 401; see also Reutter ex rel. Reutter v. Barnhart, 372

F.3d 946, 950 (8th Cir. 2004). The Commissioner’s decision is not based on legal error.




                                                 6
          Case 3:20-cv-00407-JJV Document 15 Filed 08/20/21 Page 7 of 7




       IT IS, THEREFORE, ORDERED that the final decision of the Commissioner is affirmed,

and Plaintiff’s Complaint is dismissed with prejudice.

       IT IS SO ORDERED this 20th day of August 2021.




                                             ____________________________________
                                             JOE J. VOLPE
                                             UNITED STATES MAGISTRATE JUDGE




                                                7
